DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 6/30/2020.
Claims 1-20 are pending. Claims 1, 11, and 19 are independent.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frohlich et al. (US2007/0208800) in view of Koblick et al. (US2020/0111578).

In regards to claim 1, Frohlich et al. a method performed by a computing device, comprising: 
generating a template for receiving data based on a type of a test conducted in a testing environment (Frohlich et al. para[0052]-[0053], selects template based on type of experiment to be conducted.); 
receiving data input to the computing device based on the template (Frohlich et al. para[0029], receives data based on type of experiment and template); 
parsing the received data to identify data corresponding to a sample-based provenance and a time-based provenance (Frohlich et al. fig. 9a para[0099]-[0100], identifies information corresponding to provenance of data); 
updating at least one of the time-based provenance and the sample-based provenance based on the identified data (Frohlich et al. fig. 9a para[0099]-[0100], updates provenance (object hash code) based on identified information).  
Frohlich et al. does not explicitly disclose generating an inference at a machine learning model based on at least one of the time-based provenance and the sample-based provenance; and 
updating the template based on the inference.
However Koblick substantially discloses generating an inference at a machine learning model based on at least one of the time-based provenance and the sample-based provenance (Koblick et al. para[0128]-[0129], generates inference base on time-based provenance (time-stamp)); and 
updating the template based on the inference (Koblick et al. para[0230], updates template based on inference).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the laboratory notebook of Frohlich et al. with the clinical guidance system of Koblick et al. in order to identify patterns in large data sets (Koblick et al. para[0004]).

In regards to claim 2, Frohlich et al. as modified by Koblick et al. substantially discloses the method of claim 1, in which: 
the template provides at least one a first field for numerical data corresponding to the test, a second field for handwritten notes corresponding to the test, or a combination thereof (Frohlich et al. para[0066]); and
 the handwritten notes received via an input to a touchscreen of the computing device.  

In regards to claim 3, Frohlich et al. as modified by Koblick et al. substantially discloses the method of claim 1, further comprising: 
receiving instrument settings from an instrument for performing the test (Frohlich et al. para[0041]); 
receiving ambient condition information from an ambient condition sensor in the laboratory environment (Frohlich et al. para[0041]); and 
updating at least one of the time-based provenance and the sample-based provenance based on the instrument settings and the ambient condition information (Frohlich et al. para[0091]).  

In regards to claim 4, Frohlich et al. as modified by Koblick et al. substantially discloses the method of claim 3, in which the inference corrects the data based on the time-based provenance, the sample-based provenance, and the ambient condition information, and the method further comprises: 
storing the corrected data (Frohlich et al. para[0065]); and 
updating the template to provide a message indicating the corrected data (Frohlich et al. para[0081]).  

In regards to claim 5, Frohlich et al. as modified by Koblick et al. substantially discloses the method of claim 1, in which the inference indicates whether the test succeeded or failed based on the parsed data and the sample-based provenance, and the method further comprises: 
updating the template to provide a message indicating at least one change to a procedure of the test to yield success when the test failed (Frohlich et al. para[0108]); and 
storing a result of the test when the test succeeded (Frohlich et al. para[0043]).  

In regards to claim 6, Frohlich et al. as modified by Koblick et al. substantially discloses the method of claim 1, in which: 
the inference identifies a relationship between the test and another test based on a comparison of a topic model and at least one of the parsed data, the sample-based provenance, the time-based provenance, or a combination thereof (Koblick et al. para[0148]); and 
the topic model generated during a training phase of the artificial neural network (Koblick et al. para[0140]); and 
further comprising updating the template to provide a message indicating at least one related test (Koblick et al. para[0148]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the laboratory notebook of Frohlich et al. with the clinical guidance system of Koblick et al. in order to identify patterns in large data sets (Koblick et al. para[0004]).

In regards to claim 7, Frohlich et al. as modified by Koblick et al. substantially discloses the method of claim 1, in which the inference identifies an update to an instrument setting based on the sample-based provenance, and the method further comprises: 
updating at least one instrument setting based on the inference (Frohlich et al. para[0056]); and 
updating the template to provide a message indicating the updated instrument setting (Frohlich et al. para[0038]).  

In regards to claim 8, Frohlich et al. as modified by Koblick et al. substantially discloses the method of claim 1, in which the inference identifies a number of repeats for the test to obtain an effect based on a variance, the time-based provenance, and the sample-based provenance, and the method further comprises: 
updating the template to provide a message indicating the number of repeats (Koblick et al. para[0271]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the laboratory notebook of Frohlich et al. with the clinical guidance system of Koblick et al. in order to identify patterns in large data sets (Koblick et al. para[0004]).

In regards to claim 9, Frohlich et al. as modified by Koblick et al. substantially discloses the method of claim 1, in which the inference predicts a subsequent test based on the time-based provenance, and the method further comprises updating the template to provide a message indicating the subsequent test (Koblick et al. para[0195]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the laboratory notebook of Frohlich et al. with the clinical guidance system of Koblick et al. in order to identify patterns in large data sets (Koblick et al. para[0004]).

In regards to claim 10, Frohlich et al. as modified by Koblick et al. substantially discloses the method of claim 1, in which the inference determines the data should be shared with a collaborator in the laboratory environment, and the method further comprises updating the template to provide a message indicating the data should be shared (Frohlich et al. para[0118]).  

Claims 11 -19 recite substantially similar limitations to claims 1-9. Thus claims 11-19 are rejected along the same rationale as claims 1-9.

Claim 20 recites substantially similar limitations to claim 1. Thus claim 20 is rejected along the same rationale as claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jonnalagadda et al. (US2020/0143265) teaches using a machine learning model to compare and update templates.
Tonkin et al. (US2019/0311003) teaches updating templates as additional data becomes available.
Khaleghi (US10,187,762) teaches an electronic notebooks system using touch screens to include handwritten notes.
Celebi et al. (“Towards FAIR protocols and workflows: the OpenPREDICT case study”) teaches using machine learning to update workflow templates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178